DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon Japanese Patent Application 2019-202559 filed on November 7, 2019 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Tayama et al. [U.S. Patent Publication 2018/0033307], discloses the determination of a type of object based upon the detection of an outline of an image of a detected object compared to that of previous image data (paragraph 0043) and the determination of a vehicle being in close range or being dangerous (paragraph 0044).  The second most similar .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. [U.S. Patent Publication 2018/0033307] in view of Ogawa [U.S. Patent Publication 2020/0298414]

With regard to claim 1, Tayama et al. meets the limitations of:
a vehicle comprising a processor comprising hardware, the processor being configured to determine a type of a detection object approaching the vehicle [the determination of a type of object based upon the detection of an outline of an image of a detected object compared to that of previous image data (paragraph 0043)]
determine whether or not the detection object enters a predetermined range around the vehicle [the determination of a vehicle being in close range or being dangerous (paragraph 0044)]
However, Tayama et al. fails to disclose of controlling an output of a sound corresponding to the type of the detection object when the detection object enters the predetermined range.  In the field of object detection systems, Ogawa teaches:
controlling an output of a sound corresponding to the type of the detection object when the detection object enters the predetermined range [a unique sound being played based upon the type of obstacle that is detected by a robot’s sensor (paragraph 0056)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tavama et al. and Ogawa to create an obstacle detection system for a vehicle wherein the vehicle’s system is able to detect an object that is within range of the vehicle 

	With regard to claim 2, Tayama et al. meets the limitation of:
the processor is configured to increase volume of the sound as a distance between the vehicle and the detection object becomes shorter [the volume of a broadcasted sound being adjusted according to the distance of a vehicle to a detected object (paragraph 0008)]

With regard to claim 4, Tayama et al. fails to disclose of a database configured to store sound data for each type of the detection object and wherein the processor is configured to read sound data corresponding to the type of the detection object from the database and output the read sound data.  In the field of object detection systems, Ogawa teaches:
a database configured to store sound data for each type of the detection object and wherein the processor is configured to read sound data corresponding to the type of the detection object from the database and output the read sound data [a unique sound being played based upon the type of obstacle that is detected by a robot’s sensor (paragraph 0056) thereby inferring the use of a database used for emitting a type of sound according to what has been detected (paragraph 0122 and figure 6, item H6)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Tavama et al. and Ogawa to create an obstacle detection system for a vehicle wherein the vehicle’s system is able to detect an object that is within range of the vehicle 

With regard to claim 5, Tayama et al. meets the limitation of:
the predetermined range includes a blind spot range of a driver of the vehicle [the determination of a vehicle being in close range or being dangerous (paragraph 0044)]

With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 11, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. [U.S. Patent Publication 2018/0033307] in view of Ogawa [U.S. Patent Publication 2020/0298414], and in further view of Huber et al. [U.S. Patent Publication 2020/0398743]

With regard to claim 3, Tayama et al. meets the limitation of:
the detection object is another vehicle existing around the vehicle [the determination of a vehicle being in close range or being dangerous (paragraph 0044)]
However, Tayama et al. fails to disclose of the processor being configured to determine a type of the other vehicle by using inter-vehicle communication.  In the field of vehicle communications systems, Huber et al. teaches:
the processor being configured to determine a type of the other vehicle by using inter-vehicle communication [an in-vehicle information system receiving information regarding objects external to the host vehicle (paragraph 0073)]

	With regard to claim 10, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2012/0166042 to Kokido et al. discloses a sound output device for an electric vehicle.
U.S. Patent Publication 2019/0052967 to Kim et al. discloses a method and apparatus for playing music based on surrounding situations.
U.S. Patent Publication 2006/0001532 to Nagata discloses a vehicle alarm sound outputting device and program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689